Under habeas corpus trial relator was refused bail. The justice of the peace had previously admitted him to bond in the sum of three thousand dollars, which the record shows he was unable to give. The district judge, upon habeas corpus trial, reached the conclusion that the case was non-bailable. We do not agree with that conclusion. It is unnecessary to discuss the facts, and in obedience to our general rule we do not discuss the facts. Justice of the peace granted bail in sum of $3000, which relator could not give. The case is bailable. The judgment is reversed and bail is fixed in the sum of three thousand dollars. Upon the giving of this bond, to be approved by the sheriff of Harris county, relator will be discharged from custody under the terms of the bond.
The judgment is reversed and bail granted.
Bail granted.